Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (USPN 6,408,965).
Grant teaches a track system 32, 34, for a vehicle, comprising: a track system frame (see Figure 2);  15a plurality of leading idler wheels 26 rotationally supported by the track system frame at a front portion thereof, a plurality of trailing idler wheels rotationally supported by the track system frame at a rear portion thereof, a plurality of mid-roller wheels rotationally supported by the track system frame 20between the front portion of the track system frame and the rear portion of the track system frame  (roller pairs 26 are positioned at the front, rear and intermediate positioned on the track frame; see Figure 2).  At least one of the plurality of leading idler wheels, the plurality of trailing idler wheels, and the plurality of mid-roller wheels include a tire containing a fluid (pneumatic tires; see col. 5, line 62), .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Scholer (USPN 4,763,709).
Regarding claims 1 and 18, Grant teaches a vehicle, comprising: a vehicle frame 18; a motor 65 supported by the vehicle frame;  5a fluid pump 64 supported by the vehicle frame and operable with a fluid; a plurality of track systems 32, 34, each track system of the plurality of track systems including: a track system frame (see Figure 2) supported by the vehicle frame 18, a plurality of leading idler wheels 26 rotationally supported by the track system frame at a front portion thereof, 10a plurality of trailing idler wheels 26 rotationally supported by the track system frame at a rear portion thereof, a plurality of mid-
Grant lacks a tire inflation system for the pneumatic tires of the idlers.
Scholer teaches an inflation system for pneumatic tires including 20a plurality of fluid lines 12, 16, containing the fluid and fluidly connecting a fluid pump 10 to at least some of the plurality of leading wheels 26, 28, 26’, 28’, the fluid pump being operable to pressurize the fluid in the plurality of fluid lines.  A plurality of pneumatic inflation actuators 14, 14’, are each fluidly in one fluid line of the plurality of fluid lines; a plurality of pneumatic deflation actuators 42, 42’, each pneumatic deflation actuator of the plurality of pneumatic deflation actuators is fluidly in one fluid line of the plurality of fluid lines; and a system controller 62 (see Figure 2) being configured to connect to and control the fluid pump, the plurality of 30pneumatic inflation actuators, and the plurality of pneumatic deflation actuators.  The system controller is operable to selectively adjust fluid pressure in select ones of the at least one the plurality of wheels corresponding to13469659.6-31- 14104/640ones of the plurality of pneumatic inflation actuators and the plurality of pneumatic deflation actuators.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an inflation system for the tires of Grant, as taught by Scholer, in order to maintain optimal inflation of the tires and adapt tire inflation to different ground conditions.
Regarding claim 7, the system controller of Scholer is operable to selectively adjust fluid pressure in select ones of the leading idler wheels, the trailing idler wheels, and the mid-roller wheels of any one of the 
Regarding claim 12, the vehicle has a center of mass, and the system controller of the combination is operable to selectively adjust fluid pressure in select ones of the leading idler wheels, the trailing idler 35wheels , and the mid-roller wheels of any one of the track systems of the vehicle by actuating 13469659.6-33-14104/640corresponding ones of the plurality of pneumatic inflation actuators and the plurality of pneumatic deflation actuators to shift a resultant force acting on the center of mass of the vehicle (when the level of inflation is adjusted, the center of mass will inherently be changed).  
Regarding claim 13, the fluid pump 10 is an air pump and the fluid is air (see Scholer, col. 3m lines 23-24), and the vehicle further has a pressurized air storage tank 44 (see Figure 1 and 48-50) supported by the vehicle frame, the air pump being 5fluidly connected to the pressurized air storage tank and to the atmosphere, the air pump being operable to pressurize the pressurized air storage tank with air from the atmosphere.  
	Regarding claim 15, Grant teaches that at least one track system of the plurality of track systems further includes a drive wheel 48, 50, rotationally supported by the track system frame of that one of the track 10systems, the drive wheel being operatively connected to the motor to be driven by the motor, and the endless track loops around the drive wheel, the plurality of leading idler wheels, the plurality of trailing idler wheels, and the plurality of mid-roller wheels (see Figures 1, 2, and 5 of Grant).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Richard (PGPub 2021/0173399).
Regarding claim 17, Grant lacks a pressure mat in one of the idlers wheels or track, the pressure mat being in electronic communication with a system controller and outputting a pressure signal to the system controller.  

It would have been obvious to one of ordinary skill in the art to provide the Grant vehicle with a pressure mat in the track, as taught by Richard, in order to monitor operation of the vehicle for optimal control of the vehicle.

Allowable Subject Matter
Claims 2-6, 8-11, 14, 19, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godin teaches a tracked vehicle having several track support idler wheels 28 that include pneumatic wheels with tires mounted to a hub.
Bruner teaches a drive track with a wheel having adjustable tire inflation that controls tension in the track. 
Urbanik teaches track systems using idler wheels with inflatable tires.
Bott, Elkow, and Mittal teach tire inflation systems.
Grawey teaches a track with inflatable idlers 54.
Bobard teaches filling pneumatic tires with liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/